Winborne, J.
Only one question is presented: Is there error in denial of motion of defendant for judgment as of nonsuit? Taking the evidence, in the light most favorable to plaintiff, and giving to him the benefit of every reasonable inference, as is done in considering motions for judgment as of nonsuit, it would seem that the case is one for the jury, under well established principles of law. Since there is no exception to the charge, the court must have properly instructed the jury as to applicable 'principles of law. And the jury has accepted plaintiff's view of the occurrence. Hence elaboration on the law and the facts is not deemed necessary.
In the judgment below, we find
No error.